                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



JODEE AN WALLACE,

                                 Petitioner,

              v.                                      CASE NO. 18-3061-SAC

SALINE COUNTY SHERIFF’S DEPARTMENT,

                                 Respondent.


                       NOTICE AND ORDER TO SHOW CAUSE
        This matter is a petition for habeas corpus. Petitioner commenced

this action to challenge pending charges on the ground that she was

not timely returned to Kansas under the Interstate Agreement on

Detainers Act (IADA).

        A review of on-line records maintained by the state courts shows

that shortly after she commenced this action, petitioner entered a

plea on March 23, 2018, in Case No. 2016-CR-000779 in the District

Court of Saline County, Kansas. No appeal was taken1.

        In a status report to the Court, petitioner acknowledged her
entry of a guilty plea.

                                   Discussion

        “When a criminal defendant has solemnly admitted in open court

that he is in fact guilty of the offense with which he is charged,

he may not thereafter raise independent claims relating to deprivation

of constitutional rights that occurred prior to the entry of a guilty

plea.” Tollett v. Henderson, 411 U.S. 258, 267 (1973).

        Likewise, the entry of a guilty plea waives any violations of
the IADA. See, e.g., Mansfield v. Carter, 2019 WL 1186864 (M.D. Ala.

1   See www/Kansas.gov/countyCourts/search/records.
Jan. 30, 2019)(noting petitioner’s failure to preserve IADA claim in

guilty plea and failure to appeal); Mundo v. Holland, 2016 WL 4191897

(D.D. Cal. Aug. 8, 2016)(“the Court notes that Petitioner waived his

claim of a violation of the IADA by entering his guilty plea….”); and

Na’im v. Thaler, 2013 WL 1858550(S.D. Tex. May 1, 2013)(“a defendant

who pleads guilty thereby waives all alleged violations of the IADA”).

     Here, even if petitioner reserved the IADA claim in her guilty

plea, she faces the additional procedural hurdle of her failure to

exhaust her claim by presenting it in the state appellate courts. The

exhaustion requirement in habeas corpus petitions filed by state

prisoners, whether brought under 28 U.S.C. 2254 or 28 U.S.C. § 2241.

Montez v. McKinna, 018 F.3d 862, 866 (10th Cir. 2000).

                         Order to Show Cause

     For the reasons set forth, the Court directs petitioner to show

cause why this matter should not be dismissed due to her entry of a

guilty plea and due to her failure to exhaust the claim by presenting

it in the state courts. The failure to file a timely response will

result in the dismissal of this matter without additional notice.
     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including November 15, 2019, to show cause why this matter should

not be dismissed.

     IT IS FURTHER ORDERED petitioner’s motion for leave to proceed

in forma pauperis (Doc. 5) is granted.

     IT IS SO ORDERED.

     DATED:   This 22nd day of October, 2019, at Topeka, Kansas.


                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
